Mason, J.
(dissenting) : I recognize that the result reached by the court as above indicated is in accordance with the weight of authority. I do not believe, however, that the payment by a contract debtor of an amount which he admits to be immediately and unconditionally due should be held a sufficient consideration for an accord and satisfaction. or any other contract; or that a debtor should be permitted to build a right upon the doing of an .act which by his own admission he is under a positive duty to perform ; or that a creditor should be prejudiced by accepting and retaining a payment to which his debtor admits that he is entitled.
It is almost universally held that the acceptance by a creditor of a part of a sum admitted to be due him, under a positive agreement that it shall satisfy the entire demand, does not preclude his recovering the remainder. The reason is that there is no consideration for the agreement, to waive the unpaid part of the claim. Where a debt is admitted to be due, but the amount is in dispute, and the debtor pays, and the creditor receives, so much of it as is not disputed, *199under an agreement tbat such payment shall be a satisfaction of the entire demand, there is likewise no consideration for the release by the creditor of the disputed part of his claim. The debtor in such case waives no right, concedes nothing, and does no act that he is not absolutely bound to perform. Of course, if he pays the slightest sum in excess of what he admits to be due, the transaction amounts to a compromise, and thére is a good consideration for the waiver by the creditor of a part of his claim. ■ The authorities supporting the conclusion of the court proceed upon the unwarranted assumption that there can be a compromise where one party to a controversy yields everything, the other nothing. A compromise implies mutual concession. (Gregg v. Weathersfield, 55 Vt. 385; Bright v. Coffman, 15 Ind. 371, 77 Am. Dec. 96.)